UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-6498


BRANDON MICHAEL CRAWFORD,

                Petitioner - Appellant,

          v.

EDDIE L. PEARSON, Warden, Greensville Correctional Center,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.   T. S. Ellis, III, Senior
District Judge. (1:13-cv-00773-TSE-JFA)


Submitted:   June 6, 2016                 Decided:   June 16, 2016


Before SHEDD, WYNN, and HARRIS, Circuit Judges.


Vacated and remanded by unpublished per curiam opinion.


Michael Anthony Petrino, KIRKLAND & ELLIS, LLP, Washington,
D.C., for Appellant.       Craig Stallard, Assistant Attorney
General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Brandon      Michael      Crawford      seeks      to       appeal     the    district

court’s     order      denying    relief     on     his      28    U.S.C.    § 2254    (2012)

petition seeking to challenge his Virginia sentence of mandatory

life without parole under Miller v. Alabama, 132 S. Ct. 2455

(2012). *       The     district     court     concluded           that    Miller     was    not

retroactively          applicable     to     cases      on    collateral          review    for

purposes of 28 U.S.C. § 2244(d)(1)(C) (2012).                             Subsequent to the

district court’s decision, the Supreme Court held in Montgomery

v. Louisiana, 136 S. Ct. 718, 732 (2016), that “Miller announced

a     new   substantive       rule      that       is   retroactive          in     cases    on

collateral review.”           Because the district court did not have the

benefit      of       this    decision,        we       grant       a      certificate       of

appealability,          vacate    the    judgment,        and       remand     for    further

proceedings in light of Montgomery.                     We express no opinion as to

the    merits     of    Crawford’s      petition.             We    dispense        with    oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                    VACATED AND REMANDED




       *
       Crawford received this mandatory life sentence for two
counts of capital murder; he was 17 at the time he committed the
offenses.



                                               2